Exhibit 10.2
AMENDMENT 2008-1
TO THE
NORDSTROM EXECUTIVE DEFERRED COMPENSATION PLAN
(2007 Restatement)
The Nordstrom Executive Deferred Compensation Plan (2007 Restatement) (“Plan”)
is hereby amended to reflect administrative changes adopted (1) to simplify
administration of deferral elections after a Plan participant receives a
hardship distribution under the Nordstrom 401(k) Plan & Profit Sharing, and
(2) to establish a hierarchy of unforeseeable financial emergency withdrawals
that complies with Section 409A of the Internal Revenue Code.

1.   Section 3.7 Applicability of Deferral Agreement is replaced with the
following:       “3.7 Applicability of Deferral Agreement.

(a) General Rule. Except as provided in this Section 3.7, a Deferral Agreement
shall be irrevocable and remains in effect for the entire Plan Year to which it
applies. A Participant must file a new Deferral Agreement to continue deferrals
in any subsequent Plan Year. The terms of any Deferral Agreement may, but need
not be, similar to the terms of any prior Deferral Agreement.
(b) Exceptions to Irrevocability.
(1) Financial Hardship. A Participant’s Deferral Agreement shall be
automatically canceled and deferrals shall cease for the remainder of the Plan
Year if the Participant:
(A) receives a distribution due to an unforeseeable financial emergency, as
described in Section 6.2(a)(1), or
(B) receives a hardship distribution from the Profit Sharing Plan pursuant to
Treasury Regulation 1.401(k)-1(d)(3).
(2) Disability. A Deferral Agreement shall be canceled if a Participant becomes
Disabled. For purposes of this section, “Disabled” means that a Participant
suffers from a medically determinable physical or mental impairment resulting in
his or her inability to perform the duties of his or her position or any
substantially similar position for a continuous period of not less than six
months.
(c) Resuming Participation. A Participant may elect to resume deferrals under
this Plan at any subsequent Annual Election Period, provided that the
Participant satisfies the Plan’s eligibility requirements in effect at that
time. In addition, effective January 1, 2009, if the reason for revocation of
the Deferral Agreement was receipt of a hardship distribution under the Profit
Sharing Plan, the Participant must wait until an Annual Election Period that
begins at least six

 



--------------------------------------------------------------------------------



 



months after the Participant received the hardship distribution from the Profit
Sharing Plan before electing to resume deferrals under this Plan.”
2. Section 6.2 In-Service Distributions is amended by adding a new subsection
6.2(a)(4) as follows:
“(4) Distribution Hierarchy. If a Participant qualifies for a distribution due
to unforeseeable financial emergency, the Participant must first exhaust amounts
available from his or her paid-time off bank under the Company’s Sabbatical
Program before receiving a distribution from this Plan.”
IN WITNESS WHEREOF, this Amendment 2008-1 to the Nordstrom Executive Deferred
Compensation Plan (2007 Restatement) is executed this 19th day of November 2008,
effective January 1, 2009, except as otherwise provided herein.

                  NORDSTROM, INC.    
 
           
 
  By:   Delena Sunday
 
   
 
  Title:   Executive Vice President    
 
      Human Resources and Diversity Affairs    

2